DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1- 6, 9-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al (US 20180206274 A1)  in view of Hoffman et al (US 2019/0020505 A1).

Regarding claim 1, Cherian et al (US 20180206274 A1) discloses a method  (see, advertisement in a beacon listing of the APs and identify APs in the group of access points, section 0059-0060, coordinated beamforming between APs104 a-d, section 067receiving of sounding message from a first access point),  comprising: receiving (see, sounding announcement message transmitted by AP 104a, section 0074), by a second access point (fig. 1 to fig. 2, see, AP 104B which communicates with AP 104a, wherein each access point is associated with  stations, section 0052-0058), a sounding trigger [[broadcast]] by a first access point (see, sounding announcement message transmitted by AP 104a, the sounding message indicating that a sound frame will be transmitted section 0074/trigger frame or  the sounding announcement message includes sounding frames , section 0077, 0079); receiving, by the second access point (see, trigger frame/sounding trigger frame form  AP/AP 104a to multiple APs, section 0077, 0092-0094), a first dedicated training signal  (see, sounding information within the beamforming report  transmitted by STA based on trigger frame/sounding announcement frame listing the stations that are to respond, section 0077, 0079-0081, 00836) from a first station (see, beamforming report that each of the stations 106a-d, the beamforming report may indicated channel conditions, section 0077, 0079-0081, 0092-0097) in response to the sounding trigger [[broadcast]] by the first access point (see, each station upon receiving the trigger frame, transmits a beamforming report relation to channel conditions, section 077); and generating, by the see, beamforming reports implicitly from the APs, the beamforming reports are related to indications of channel conditions, such as path loss or received signal strength (RSSI), section 00077), channel characteristics of a channel based on the first dedicated training signal (see, the indications of channel conditions are related to the trigger frame/sounding announcement message, section 0077-0079), the channel including a forward channel between the second access point and the first station (see, the sounding message/trigger frame is used by the APs, station to determine channel conditions between the transmitters of the sounding frames (e.g., AP 104a-b) and the receiving device/STA, section 0079-0082, 0097).
Cherian ‘274 discloses all the claim limitations but fails to explicitly teach: broadcast by the first access point.
However, Hoffman ‘505 from a similar field of endeavor (see, sounding method and system for MU-MIMO beamformers and beamformees using sounding announcement, section 0005-0007, 0027, 29, 0040-the AP broadcasting of sounding frame to each of the STAs 0067) discloses:  broadcast by the first access point (see, the AP broadcasting of sounding frame to each of the STAs to initiate sounding procedure, section 0040, 0067, noted: see, sounding frame which include training symbols to beamformee, the beamformees can be APs or STAs or  other devices/the AP can also the beamformer, section 0030-0031, 0034-0036, 0064-0065-channel feedback channel in relation to one or more training symbols).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the sounding method and system for MU-MIMO beamformers as taught by Hoffman ‘505 into the sounding method and apparatus for estimating channel conditions of 

Regarding claim 2, Cherian ‘274 as modified by Hoffman ‘505 discloses the method of claim 1, further comprising transmitting packets over the channel from the second access point to the first station, the packets precoded using precoding derived from the channel characteristics (see, sounding response frame based on trigger frame/sounding frames, the response is related to channel characteristics, section 0080, 0088-beamforming reports, 0094-0097, 0104-0105, Hoffman, data packet associated with channels,  and pre-code data to steer beamforming signal,  section 0036, 0073).
Regarding claim 9, Cherian ‘274 as modified by Hoffman ‘505 discloses the method of claim 1, wherein the sounding trigger is received by the second access point while opportunistically monitoring for triggers (see, responding to sounding frames/trigger message with trigger frame to generate beamforming reports, section 0074-0082)  without coordination with the first access point (see, communications between one AP to a other device (e.g., AP) without formally association with the AP, section 0052, 0062, Hoffman, section 0040, 0064-broadcasting of the sounding frame).
Regarding claim 11, Cherian ‘274 discloses a system (fig. 1, see, MU-MIMO system 100 with  APs and STAs, section 0019, 0036-0041, 0044-0054, see, advertisement in a beacon listing of the APs and identify APs in the group of access points, section 0059-0060, coordinated beamforming between APs104 a-d, section 067receiving of sounding message from a first access point), comprising: one or more processors (fig. 2, AP which comprises hardware processor 204 coupled to hardware memory 206, 0044-0049); and see, non-transitory computer readable medium comprising instructions in the memory 206 executed by hardware processor, section 0044-0049, 0170), are configured to cause the system to perform operations, the operations comprising: receiving a sounding trigger (see, trigger frame/sounding trigger frame form  AP/AP 104a to multiple APs, section 0077, 0092-0094), [[broadcast]] by a first beamformer (see, sounding announcement message transmitted by AP 104a, the sounding message indicating that a sound frame will be transmitted section 0074/trigger frame, section 0077) receiving a first dedicated training signal (see, sounding information within the beamforming report  transmitted by STA based on trigger frame/sounding announcement frame listing the stations that are to respond, section 0077, 0079-0081, 00836)),  from a first beamformee (see, one of the APs transmits beamforming reports, section 0077) in response to the sounding trigger [[broadcast]] by the first access point (see, beamforming reports implicitly from the APs, the beamforming reports are related to indications of channel conditions, such as path loss or received signal strength (RSSI), section 00077); and generating channel characteristics of a channel based on the first dedicated training signal (see, sounding information within the beamforming report  transmitted by STA based on trigger frame/sounding announcement frame listing the stations that are to respond, section 0077, 0079-0081, 0083-0087, noted: the beamforming reports are indications of channel conditions), the channel including a forward channel to the first beamformee (see, the sounding message/trigger frame is used by the APs, station to determine channel conditions between the transmitters of the sounding frames (e.g., AP 104a-b) and the receiving devices/STAs, section 0079-0082, 0097).
Cherian ‘274 discloses all the claim limitations but fails to explicitly teach: broadcast by the first beamformer.
see, sounding method and system for MU-MIMO beamformers and beamformees using sounding announcement, section 0005-0007, 0027, 29, 0040-the AP broadcasting of sounding frame to each of the STAs 0067) discloses:  broadcast by the first beamfomer (see, the AP broadcasting of sounding frame to each of the STAs to initiate sounding procedure, section 0040, 0067, noted: see, sounding frame which include training symbols to beamformee, the beamformees can be APs or STAs or  other devices/the AP can also the beamformer, section 0030-0031, 0034-0036).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the sounding method and system for MU-MIMO beamformers as taught by Hoffman ‘505 into the sounding method and apparatus for estimating channel conditions of Cherian ‘274.  The motivation would have been to provide updated steering matrix for each station based on change in channel conditions as suggested in paragraph 0044.
Regarding claim 12, Cherian ‘274 discloses the system of claim 11, wherein the operations further comprise transmitting packets to the first beamformee, the packets precoded using precoding derived from the channel characteristics  (see, sounding response frame based on trigger frame/sounding frames, the response is related to channel characteristics, section 0080, 0088-beamforming reports, 0094-0097, 0104-0105, Hoffman, data packet associated with channels,  and pre-code data to steer beamforming signal,  section 0036, 0073).
Regarding claim 19, Cherian ‘274 discloses an access point (fig. 1, fig. 3, see, access point (AP) 104 which is configured to communicate with SDMA stations (STAs 106a-d), section 0019, 0036, 0037, 0040-0045, 0052-0053), comprising: one or more processors (fig. 2, AP which comprises hardware processor 204 coupled to hardware memory 206, 0044-0049); and one or more non-transitory computer-readable media containing instructions that (see, non-transitory computer readable medium comprising instructions in the memory 206 executed by hardware processor, section 0044-0049, 0170), when executed by the one or more processors (see, non-transitory computer readable medium comprising instructions executed by hardware processor, section 0170, are configured to cause the access point to perform operations (see, advertisement in a beacon listing of the APs and identify APs in the group of access points, section 0059-0060, coordinated beamforming between APs104 a-d, section 067receiving of sounding message from a first access point), the operations comprising: opportunistically monitoring for a sounding trigger (fig. 5, see, AP 104 that transmits a sounding announce message 502 indicating that a sounding frame will be transmitted, section 0074-0077) from a separate access point [[without]] coordination with the separate wireless access point (fig. 5, see, one of the multiple APs (i.e.  AP 104b, section 0079-0083) which receives trigger message/sounding message from a AP 104a, section 0077-0078, noted:  communications between one AP to a other device (e.g., AP) without formally association with the AP, section 0052, 0062); observing the sounding trigger (see, AP 104 b which transmits a  sounding message in response to the trigger message, section 0079-0085) from the separate access point (see, one of the multiple APs, upon receiving the trigger message/sounding message, transmits beamforming reports which provide indications of the channel conditions, section 0077-0079); receiving a first dedicated training signal (see, sounding information within the beamforming report  transmitted by STA based on trigger frame/sounding announcement frame listing the stations that are to respond, section 0077, 0079-0081, 00836)  from a first station (fig. 1, fig. 4, fig. 5, see, STA 106a, section 0074-0079) generated in response to the sounding trigger (see, beamforming report that each of the stations 106a-d, the beamforming report may indicated channel conditions, section 0077, 0079-0081, 0092-0097-); and generating first channel characteristics regarding a first channel based on the first dedicated training signal (see, the indications of channel conditions are related to the trigger frame/sounding announcement message, section 0077-0079), the first channel including communication between the access point and the first station (see, the sounding message/trigger frame is used by the APs, station to determine channel conditions between the transmitters of the sounding frames (e.g., AP 104a-b) and the receiving device/STA, section 0079-0082, 0097).
Cherian ‘274 discloses all the claim limitations but fails to explicitly teach: without coordination with the separate wireless access point.
However, Hoffman ‘505 from a similar field of endeavor (see, sounding method and system for MU-MIMO beamformers and beamformees using sounding announcement, section 0005-0007, 0027, 29, 0040-the AP broadcasting of sounding frame to each of the STAs 0067) discloses: without coordination with the separate wireless access point (see, the AP broadcasting of sounding frame to each of the STAs to initiate sounding procedure, section 0040, 0067, noted: see, sounding frame which include training symbols to beamformee, the beamformees can be APs or STAs or  other devices/the AP can also the beamformer, section 0030-0031, 0034-0036, noted: the broadcasting is interpreted as not having establishing coordination).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the sounding method and system for MU-MIMO beamformers as taught by Hoffman ‘505 into the sounding method and apparatus for estimating channel conditions of 
Cherian ‘274 discloses all the claim limitations but fails to explicitly teach: Regarding  clam 3, the method of claim 1, further comprising: transmitting a second dedicated training signal from the second access point to the first station; receiving, by the second access point, feedback from the first station in response to the second dedicated training signal; and calibrating beamforming between the second access point and the first station based on analysis of a first channel estimation based on the channel characteristics and a second channel estimation based on the received feedback.
Regarding claim 4, the method of claim 1, further comprising: receiving, by the second access point, a second dedicated training signal from a second station in response to the sounding trigger broadcast by the first access point; and generating, by the second access point, second channel characteristics of a second channel based on the second dedicated training signal, the second channel including a second forward channel between the second access point and the second station.
Regarding claim 5, the method of claim 4, wherein the first dedicated training signal and the second dedicated training signal are multiplexed and at least partially overlapping in time based on information in the sounding trigger.
Regarding claim 6, the method of claim 4, wherein the first dedicated training signal and the second dedicated training signal are received sequentially in time based on information in the sounding trigger.
Regarding claim 10, the method of claim 1, wherein the sounding trigger includes training options for the first station to format the first dedicated training signal including at least 
Regarding claim 13, the system of claim 11, wherein the operations further comprise: transmitting a second dedicated training signal to the first beamformee; receiving feedback from the first beamformee in response to the second dedicated training signal; and calibrating beamforming for the forward channel to the first beamformee based on analysis of a first channel estimation based on the channel characteristics and a second channel estimation based on the received feedback.
Regarding claim 14, the system of claim 11, wherein the operations further comprise: receiving a second dedicated training signal from a second beamformee in response to the sounding trigger broadcast by the first beamformer; and generating second channel characteristics regarding a second channel based on the second dedicated training signal, the second channel including a second forward channel to the second beamformee.
Regarding claim 15, the system of claim 14, wherein the first dedicated training signal and the second dedicated training signal are multiplexed and at least partially overlapping in time based on information in the sounding trigger.
Regarding claim 16, the system of claim 14, wherein the first dedicated training signal and the second dedicated training signal are received sequentially in time based on information in the sounding trigger.
Regarding claim 18, the system of claim 11, wherein the sounding trigger includes training options for the first beamformee to format the first dedicated training signal including at 
Regarding claim 20, the access point of claim 19, wherein the operations further comprise: receiving a second dedicated training signal from a second station in response to the sounding trigger; and generating second channel characteristics regarding a second channel based on the second dedicated training signal, the second channel including communication between the access point and the second station.
However, Hoffman ‘505 from a similar field of endeavor (see, sounding method and system for MU-MIMO beamformers and beamformees using sounding announcement, section 0005-0007, 0027, 29, 0040-the AP broadcasting of sounding frame to each of the STAs 0067) discloses:  Regarding claims 3, 13,  the method of claim 1, further comprising: transmitting a second dedicated training signal  (see, sounding frame which include training symbols to beamformee, the beamformees can be APs or STAs or  other devices, section 0030-0031, 0034-0036) rom the second access point (noted: multiple beamformers and other devices may serve beamformers which communicate with beamformees (STAs and AP), section 0030-0031) to the first station (fig. 1 to fig. 3, sounding for MU-MIMO beamformers, in which APs 105, Stations 115, section 0030-0031); receiving, by the second access point, feedback from the first station in response to the second dedicated training signal (see, the STA transmitted feedback containing measure of the radio communication channel to the beamformer (AP), section 0034-0036, 0039-0045); and calibrating beamforming between the second access point and the first station based on analysis of a first channel estimation based on the channel characteristics and a second channel estimation noted: first and second matrixes in relation channel feedback indicating channel measurements from the beamformees (STAs, AP), the AP beamformer used the feedback to calculate steering matrix that can used to pre-dope data to steering beamforming signal, section 0036-0036, 0039-0045, fig. 1 to fig. 3, shows distinct channels toward to each of the stations).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the sounding method and system for MU-MIMO beamformers as taught by Hoffman ‘505 into the sounding method and apparatus for estimating channel conditions of Cherian ‘274.  The motivation would have been to provide updated steering matrix for each station based on change in channel conditions as suggested in paragraph 0044.
Regarding claims 4, 14, 20, the method of claim 1, further comprising: receiving, by the second access point, a second dedicated training signal (noted: the beamformee device/AP, based on the received broadcasted sounding announcement frame, uses training symbols from the sounding frame to generated and a channel feedback, section 0034-0045, 0030-0031) from a second station in response to the sounding trigger broadcast by the first access point (0040, 0067-the AP broadcasting of sounding frame to each of the STAs/beamformees, the beamformees can be AP or other devices, section 0030-0031; and generating, by the second access point, second channel characteristics of a second channel based on the second dedicated training signal (see, feedback indicating of channel measurement from the beamformees (AP) to the beamformer (AP), the feedback is related to the one or more training symbols, section 0033-0045), the second channel including a second forward channel between the second access point and the second station (noted: first and second matrixes in relation channel feedback indicating channel measurements from the beamformees (STAs, AP), the AP beamformer used the feedback to calculate steering matrix that can used to pre-code data to steering beamforming signal, section 0036-0036, 0039-0045, fig. 1 to fig. 3, shows distinct channels toward to each of the stations).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the sounding method and system for MU-MIMO beamformers as taught by Hoffman ‘505 into the sounding method and apparatus for estimating channel conditions of Cherian ‘274.  The motivation would have been to provide updated steering matrix for each station based on change in channel conditions as suggested in paragraph 0044.
Regarding claims 5, 15, Cherian ‘274 as modified by Hoffman ‘505 discloses the method of claim 4, wherein the first dedicated training signal and the second dedicated training signal are multiplexed (Hoffman, see, simultaneous communication between beamformers and beamformees (section 0027, 0029, 0035) and the used training symbols used in sounding frame and feedback using the training symbols, section 0036, 0039-0045) and at least partially overlapping in time based on information in the sounding trigger (Cherian, see, sounding frames that are transmitted by  first access point simultaneously using interleaved tones, section 0146-0148, Hoffman, section 0060-0061, sounding interval in sounding  for MU-MIMO beamformers).
Regarding claims 6, 16, Cherian ‘274 as modified by Hoffman ‘505 discloses the method of claim 4, wherein the first dedicated training signal and the second dedicated training signal (Hoffman, noted: the beamfomee device/AP, based on the received broadcasted sounding announcement frame, uses training symbols from the sounding frame to generated and a channel feedback, section 0034-0045, 0030-0031)  are received Hoffman, section 0059-souding frame that is sent periodically aperiodically at specified intervals) based on information in the sounding trigger (Cherian, see, sounding frames that are transmitted by  first access point simultaneously using interleaved tones, section 0146-0148, Hoffman, section 0060-0061, sounding interval in sounding  for MU-MIMO beamformers).
However, Hoffman ‘505 from a similar field of endeavor (see, sounding method and system for MU-MIMO beamformers and beamformees using sounding announcement, section 0005-0007, 0027, 29, 0040-the AP broadcasting of sounding frame to each of the STAs 0067) discloses:  Regarding claim 10, the method of claim 1, wherein the sounding trigger (see, the AP transmits sounding frame which may be  a null data packet ( NDP) packet which includes one or more training symbols to the STA, section 0064-0065, 0030-the AP can be the beamformer or beamformee and STA may operate as either the beamformer communication with multiple beamformees) includes training options for the first station to format the first dedicated training signal (see, the STA communicated one or more training symbols to AP  in relation to providing channel feedback, section  0036, 0064-0066) including at least one of: repeated symbols to be included in the first dedicated training signal, partial bandwidth to be used when transmitting the first dedicated training signal (see, maximum data rate supported in relation to the feedback, section 0052-0060, the training symbols are used in generating the channel measurement), a number of bits to be included in the first dedicated training signal, and a schedule according to which the first station is to transmit additional dedicated training signals (see, the STA generated channel using training symbols to provide feedback to the beamformer AP, section 0036, 0042, 0064-0066).

Regarding claim 18, it is rejected under the same rationale as claim 10 above because the claim substantially comprises the same limitations.

7.	Claims 7-8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al (US 20180206274 A1)  in view of  Hoffman et al (US 2019/0020505 A1) as applied to claims 1, 11 above, and further in view of  Zhu et al (US 2019/0132762 A1, Provisional Application No. 62/650,513, filed on March . 30, 2018).

The combination of Cherian ‘274 and Hoffman ‘505 discloses all the claim limitations but fails to explicitly teach: Regarding claim 7, the method of claim 1, further comprising receiving a message from the first access point to the second access point establishing a master and slave relationship between the first access point and the second access point such that the first access point transmits the sounding trigger instead of the second access point.
Regarding claim 8, the method of claim 7, wherein the message is included in the sounding trigger.
Regarding claim 17, the system of claim 11, wherein the operations further comprise receiving a message from the first beamformer establishing a master and slave relationship 
However,  Zhu ‘762 from a similar field of endeavor (see, multiple AP coordination for channel sounding phase, section 0056-0057) discloses: Regarding claim 7, the method of claim 1, further comprising receiving a message from the first access point to the second access point  (see, exchange of frame between master AP and slave AP 1, sounding phase, section 0056-0057, 0060) establishing a master and slave relationship (section 0091, 0112-selection of the associated AP and other APs based on negotiation)  between the first access point and the second access point (see, sounding phase between AP and slave AP1, section 056-0057, 0060) such that the first access point transmits the sounding trigger instead of the second access point (see, reception of trigger by the slave AP 1 from master AP, section 0056-0057, 0060, 0062).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the multiple access point  coordination between a master AP and slave APs based on null data packet announcement (NDPA) as taught by Zhu ‘762 into the sounding method and apparatus for estimating channel conditions of Cherian ‘274 and Hoffman ‘505  The motivation would have been to provide coordination enhancement.
Regarding claim 8, the method of claim 7, wherein the message is included in the sounding trigger (see, sounding phase in relation to trigger frame, section 0032,  0061-0062, 0126-0127).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Regarding claim 17, the system of claim 11, wherein the operations further comprise receiving a message from the first beamformer establishing a master and slave relationship between the first beamformer (see, exchange of frame between master AP and slave AP 1, sounding phase, section 0056-0057, 0060, section 0091, 0112-selection of the associated AP and other APs based on negotiation)   and the system (see, exchange of frame between master AP and slave AP 1, sounding phase, section 0056-0057, 0060) such that the first beamformer transmits the sounding trigger instead of the system (see, reception of trigger by the slave AP 1 from master AP, section 0056-0057, 0060, 0062).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the multiple access point  coordination between a master AP and slave APs based on null data packet announcement (NDPA) as taught by Zhu ‘762 into the sounding method and apparatus for estimating channel conditions of Cherian ‘274 and Hoffman ‘505  The motivation would have been to provide coordination enhancement.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

HEDAYAT et al (US 2016/0233932 A1) discloses high-efficiency sounding methods (see, frames used, such as VHT NDP frames, section 0035)  and system for MU- MIMO (section 0027-028). HEDAYAT discloses an access point (AP) acting as a beamformer which acquires knowledge about a channel shared by stations or APs that  communicate with the beamformees, including calculating beamforming vectors or matrices  for use in subsequent transmissions (section 0027-0028).
	HEDAYAT further teaches feedback/channel estimation/state from the training symbols/the beamformee which analyzes the training fields in the received NPD to calculate the feedback matrix that described the characteristics of the channel (section 0035-0100) and trigger message that is configured to indicate to the stations that they are to transmit beamforming report to the AP (Section 0078-0080).

	Chu et al (US 2018/0310273 A1) discloses measurement feedback in which an access point (AP) broadcast message to client stations using NPDs which include frequency bandwidth portions (section 0052, 0057, 0062, 0070, 090-0092).  The client stations perform channel measurement  which can be quantized to different number of bits (section 0088).

	Chen et al (US 20150270879 A1) discloses sounding message which with NDP announcement (section 0082, 0103).

	VERMA et al (US 2019/0081664 A1) discloses a master AP and slave AP sounding method and system (section 0108, 0109-0120, 0131, 0141).
	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473